November 8, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
            HOUSTON LAUREATE ASSOCIATES, LTD., Appellant

NO. 14-15-00491-CV                           V.

  MAROLYN RUSSELL, JOEL GOFFMAN, M.D., AND PARK LAUREATE
        PLACE HOMEOWNERS’ ASSOCIATION, Appellees
              ________________________________

       This cause, an appeal by defendant Houston Laureate Associates, Ltd.
(“Houston Laureate”) from the amended final judgment and permanent injunction
signed May 13, 2015 in favor of plaintiff Marolyn Russell and intervenors Joel
Goffman and Park Laureate Place Homeowners’ Association (“the Association”),
was heard on the transcript of the record. We have inspected the record and find
error in the judgment.

       We hold that the trial court erred in (a) ruling on the question, not presented
in a summary-judgment motion, of whether the indemnification provision found in
section 3.2 of the Recreational Easement Agreement authorizes Houston Laureate
to charge the appellees for the attorney’s fees and court costs Houston Laureate
incurred in this case in defending against claims for monetary damages;
(b) granting summary judgment on the question of whether the operation-expenses
provision found in section 2.3 of the Recreational Easement Agreement authorizes
Houston Laureate to charge the appellees for a portion of the attorney’s fees
Houston Laureate incurred in this case; and (c) permanently enjoining Houston
Laureate from interfering with an appellee’s rights to use and enjoyment of the
Recreational Easement Agreement or of the Recreational Land.
     We therefore REFORM the judgment to replace the trial court’s list of the
permanent injunctive relief with the following:

     Plaintiff Marolyn Russell and Intervenors Joel Goffman and Park
     Laureate Place Homeowners’ Association (collectively, “the
     Residents”) are entitled to a permanent injunction against Defendant
     Houston Laureate Associates, Ltd. (“Houston Laureate”) on their
     claims for breach of contract. It is, therefore, ORDERED that
     Defendant Houston Laureate Associates, along with its officers,
     agents, partners, employees, and all others with whom they are in
     privity, be and hereby are permanently enjoined from:

      Limiting the Residents’ use of the Park Laureate Grounds covered
       by the Recreational Easement Agreement (“REA”) to asphalt
       paths;

      Imposing any charge, directly or indirectly, on the Residents for
       using a personal trainer at the Park Laureate exercise facility, or on
       such a trainer employed by a Resident;

      Seeking indemnity under section 3.2 of the REA for attorney’s fees
       and court costs Houston Laureate has incurred in this proceeding in
       defending against the Residents’ requests for injunctive relief;
      Otherwise imposing any charge on the Residents, or seeking
       indemnity from the Residents, for attorney’s fees and court costs
       that Houston Laureate has incurred in this proceeding and that
       Houston Laureate has waived its contractual right, if any, to
       recover;

      Suspending or purporting to suspend a Resident’s rights under the
       REA based on a purported failure or refusal to pay an amount due
       under the REA when the amount is disputed and there has been no
       judicial determination that the amount is owed; and

      Threatening criminal prosecution of a Resident, for trespass or
       otherwise, based on a purported suspension of rights under the
       REA.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.
      We order appellant Houston Laureate Associates, Ltd. to pay all costs
incurred in this appeal.

     We further order this decision certified below for observance.